Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in line 7 of claim 8 “a mobile device” is set forth; however, it is unclear as to whether “a mobile, image-maneuvering device” in lines 1-2 of claim 8 are referenced or an entirely different device.  In line 8 of claim 8, “source or sources of electromagnetic radiation” is set forth; however, it is unclear if the “electromagnetic radiation” recited in lines 6-7 of claim 8 are referenced or entirely different “electromagnetic radiation”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al (US 20060044276) in view of Shin (US 6,383,607).

As per claim 8 Baer et al discloses: A planar reference surface 20 for a mobile, image maneuvering device 30, comprising: a substrate having a planar or locally planar surface; a [0051]  For example, a pad could be created with a uniform distribution of green, a linear variation of red in the x-direction and a linear variation of blue in the y-direction.} , wherein said hue values correspond to wavelengths of electromagnetic radiation that is reflected, refracted, interfered with or emitted by said [0050] Other methods besides or in addition to autocorrelation can be used to extract information from a n encoded mouse pad. For example, position or orientation information could be encoded in the color (or what is accurate and more general, the wavelength-dependent reflectance) of the pad. Note that the wavelength-based encoding could use wavelengths that fall outside of the range visible to humans, such as infra-red or ultraviolet. One or more color sensors could be used to extract the additional information. Alternatively, the reflectivity of the pad could vary with position. In another approach a pseudorandom pattern could be printed on the pad that would cause the shape of the autocorrelation function to depend on position. } and wherein there is a spectral intensity that corresponds to the intensity of said electromagnetic radiation that is reflected, refracted or emitted by said obile device 30 containing said source or sources, whereby each point on said mobile, image-maneuvering device 30 with absolute positional data of high resolution and/or high sensitivity and whereby closely neighboring points on said substrate are resolved with minimal interference between their encoded absolute positional data. { [0019] FIG. 1 illustrates a data input system 10 including an encoded pad 20 having position and orientation encoding and a data input device 30 adapted to view the encoded pad 20 to determine position and orientation of the data input device 30 relative to the encoded pad 20. In FIG. 1, the data input device 30 is illustrated as an optical computer mouse 30; however, the present invention can be implemented as other types of data input devices such as, for example only, a modified keyboard, joy stick, and tablet-pens system. The optical computer mouse 30 can be configured to communicate with a host computer system 40 connected to a displayed apparatus 50 such as a computer monitor 50. }

Regarding claims 8-11 Baer et al is silent as to: a coating by a printing process using low-cost commercially available printers having a continuous distribution of hue values.

Shim discloses in column 2, lines 24-32 the following:
In the preferred embodiment, the top layer is made of a transparent material. Formed over the bottom surface of the top layer is an ink coating that may be seen when the mouse pad is viewed from above. Any graphics, letters, or numbers printed on the ink coating must be applied in reverse order using offset printing techniques. An optional white pigment coating may be applied over the ink coating to improve brilliance. In another embodiment, a bio-ceramic compound that releases beneficial infrared radiation to the user's hand during use may be added to the white pigment coating.
It would have been obvious to a person having ordinary skill in the art at the effectively filing of the invention to provide the maneuvering system of Baer et al with a coating by a printing process using low-cost commercially available printers having a continuous distribution as taught by Shim. The rationale is as follows: One of ordinary skill in the art at the effectively filing of the invention would have been motivated to provide a coating by a printing process having a continuous distribution to provide a planar reference surface 20 for a cursor maneuvering device 30 that is “extremely thin, light and durable which enables it to be easily carried”. See column 2 lines 41-43 of Shim et al.

As per claim 12 Baer et al discloses: The reference surface of claim 8 wherein each of said layers is formed with an optical profile characterized by a variation of the optical properties of color, reflectivity or absorption as a function of position on said reference surface substrate.  { [0050] Other methods besides or in addition to autocorrelation can be used to extract information from a n encoded mouse pad. For example, position or orientation information could be encoded in the color (or what is accurate and more general, the wavelength-dependent reflectance) of the pad. Note that the wavelength-based encoding could use wavelengths that fall outside of the range visible to humans, such as infra-red or ultraviolet. One or more color sensors could be used to extract the additional information. Alternatively, the reflectivity of the pad could vary with position. In another approach a pseudorandom pattern could be printed on the pad that would cause the shape of the autocorrelation function to depend on position.}

As per claim 14 Baer et al discloses: The reference surface of claim 8 wherein each of said plurality of layers is impregnated with at least one dye or pigment. { [0050] Other methods besides or in addition to autocorrelation can be used to extract information from a n encoded mouse pad. For example, position or orientation information could be encoded in the color (or what is accurate and more general, the wavelength-dependent reflectance) of the pad. Note that the wavelength-based encoding could use wavelengths that fall outside of the range visible to humans, such as infra-red or ultraviolet. One or more color sensors could be used to extract the additional information. Alternatively, the reflectivity of the pad could vary with position. In another approach a pseudorandom pattern could be printed on the pad that would cause the shape of the autocorrelation function to depend on position. }

Allowable Subject Matter
Claims 1-7, 13 and 15-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance in the inclusions of 3D positional and motional data and X, Y, and Z axes.
Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.  Applicant asserts in the paragraph bridges pages 4 and 5 the following:
Baer teaches an encoding utilizing a chromaticity (paragraph [0051] et seq.) to provide X and Y coordinates of a surface. This encoding uses two chromaticities or reflectances (see Baer’s paragraph [0053] and his claims 12 and 18) and is not equivalent to the full three independent color encoding provided by the continuous three-color gamut of the invention of claim 8 that provides an absolute x, y and z mapping to a display device. Baer’s set of two-color characteristics on his surface is not the same as the three-color (or three-hue) gamut of the surface of claim 8 because a properly configured optical mouse operating on the surface of claim 8 can actually register the three separate colors. Baer only has two color sensors in his mouse, although he appears to use three colors, green, red and blue on his reference surface. 

Applicant characterization of Baer et al is not incorrect.  However, the assertion and conclusion from that which Baer et al discloses is not congruent with the recitation in claim 8.  The applied prior art, as stated by applicant, uses the colors to “provide X and Y coordinates of a surface” and, as required by claim 8, Baer et al uses “three colors, green, red and blue on his reference surface.”  However, claim 8, unlike applicant’s assertion, does not require a “continuous three-color gamut . . . that provides an absolute x, y and z mapping to a display device” as purported by applicant.  In fact, claim 8 does not set forth x and y coordinates at all, let alone, a z coordinate.  Nor does claim 8 require a display device.  Therefore, contrary to applicant’s assertion Baer et al in view of Shin, which was relied upon for the coating, teaches the claimed invention.
In the paragraph bridging pages 5 and 6, applicant asserts Shin’s “pigments and coatings for the pad . . . appear to be cosmetic rather than optically function in nature”.  Whether Shin intended the coating to be cosmetic rather than functional is moot because the coatings and colors when combined with Baer et al are very much functional and structural.  In other words, the cosmetic properties do not preclude the functional and structural use in the applied prior art.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd